A sound and substantial basis in the record supports the determination that it is in the child’s best interests to remain in the custody of his father (see Lubit v Lubit, 65 AD3d 954, 955 [2009], lv denied 13 NY3d 716 [2010], cert denied 560 US —, 130 S Ct 3362 [2010]). The court reached this determination after a full evidentiary hearing at which it had the opportunity to hear the testimony of the witnesses, including both parents, and interview the child in camera (see Eschbach v Eschbach, 56 NY2d 167, 171-172 [1982]; Matter of Nelissa O. v Danny C., 70 AD3d 572 [2010]).
The record indicates that the child has thrived in his father’s custody, is healthy, receives regular medical care, continues to be a successful participant in his school’s gifted and talented program, and has extensive and important bonds with his paternal relatives in New York. Moreover, although the child loves both of his parents and refuses to be forced to choose between them, the court did conclude, based upon its in camera interview, that the child would prefer to remain in New York, with extensive visitation with his mother in Jamaica. While not dispositive, the child’s preference is significant, and the court’s order supports what it found to be the child’s preferred living arrangement (see e.g. Eschbach, 56 NY2d at 173).
We have considered the mother’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.E, Saxe, Catterson, Acosta and Román, JJ.